NO. 07-10-00106-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

JULY
20, 2010
 

 
JOHN T. SAUTTER, MARYAH M. SAUTTER, DONALD R. CRUVER AND ANITA E. CRUVER, APPELLANTS
 
v.
 
CITY OF HORSESHOE BAY, APPELLEE 

 

 
 FROM THE 424TH DISTRICT COURT OF LLANO
COUNTY;
 
NO. 16,119; HONORABLE DANIEL H. MILLS, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
The parties to this appeal have filed
a joint motion requesting dismissal of the appeal.  See
Tex. R. App. P. 42.1(a).  According to
the motion, the parties “have settled all matters in controversy and made the
basis of this cause of action.”  The
parties have also agreed that costs shall be borne by the party incurring
them.  See Tex. R. App. P. 42.1(d).
No decision of this court having been
delivered to date, we grant the motion. Accordingly, the appeal is
dismissed.  No motion for rehearing will
be entertained and our mandate will issue forthwith.  All costs incurred are taxed against the
party incurring them.  
                                                                                                James
T. Campbell
                                                                                                            Justice